 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          KIMMEL, CARTER, ROMAN,
          PELTZ, & O'NEILL, P.A., on behalf of
 8
          itself and all others similarly situated,
 9                               Plaintiff,
                                                           C19-741 TSZ
10             v.
                                                           MINUTE ORDER
11        COSTCO WHOLESALE
          CORPORATION and the COSTCO
12        EMPLOYEE BENEFITS PROGRAM,
13                               Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)   Defendants’ motion for joinder of necessary party, docket no. 12, is
16
     GRANTED. This is an action for declaratory and injunctive relief brought by a Delaware
     personal injury law firm (“Kimmel Carter”) against Costco Wholesale Corporation and
17
     the Costco Employee Benefits Program seeking to void a requirement in Costco’s
     Employee Benefits Program (the “Plan”) that requires attorneys to sign onto the
18
     Reimbursement Agreement presented to all employees who receive benefits under the
     Plan. The case concerns ERISA-regulated benefits under Costco’s employee benefits
19
     program. Plaintiff’s client, Ashli Gerlach, signed the Retirement Agreement, Exhibit A
     to the complaint in this action. As an employee of defendant Costco Wholesale
20
     Corporation and a participant in the Plan, Ms. Gerlach’s rights may be affected if plaintiff
     succeeds in its claim for declaratory judgment in this action. Plaintiff alleges that certain
21
     terms of the defendants’ Reimbursement Agreement that are quoted within paragraph 8
     (of the complaint) are unlawful, unenforceable, void against public policy, and of no
22

23

     MINUTE ORDER - 1
 1 effect to the proposed class. Ashli Gerlach is a necessary party under Federal Rule 19(b).
   Because this action will be decided under ERISA, service of process on Ms. Gerlach may
 2 be effected anywhere in the United States. 29 U.S.C. § 1132(e)(2).

 3         (2)    Plaintiff’s motion to remand, docket no. 14, is DENIED. The Court has
   jurisdiction under ERISA. See, e.g., DB Healthcare, LLC v. Blue Cross Blue Shield of
 4 Arizona, Inc., 852 F.3d 868, 873 (9th Cir. 2017) (quoting 29 U.S.C. § 1132(a)(1) & (3))
   (noting that civil actions under ERISA may be brought “by a participant, beneficiary, or
 5 fiduciary”).

 6        (3)    Plaintiff’s motion, docket no. 33, to defer deadline for class certification
   motion is STRICKEN as moot. The Court will set a deadline for such motion when it
 7 issues a scheduling order in this matter.
          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 8 record.

 9         Dated this 20th day of August, 2019.

10
                                                      William M. McCool
11                                                    Clerk

12                                                    s/Karen Dews
                                                      Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
